Dewey, J.
That our process of writ of execution being in the alternative, to take either goods and chattels, or lands, or the body of the debtor, either of the three modes may be selected by the creditor, or,by the sheriff, with the privity or subsequent assent of the creditor, has been long sanctioned bj practice, and good authority. Lyman v. Lyman, 11 Mass. 317. Woodward v. Hopkins, 2 Gray, 213. It seems also to be sanctioned by the express provisions of the Rev. Sts. c. 97, § 12. The body of the debtor, Cotton, was therefore properly arrested and committed to jail, and the bond given by the defendants was a legal bond. Judgment for the plaintiff.*

 By Sf. 1855, c. 444, which took effect on the 4th of July 1855, imprisonment for debt is abolished, except in certain eases of fraud, therein specified.